DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 13-20, drawn to Method of making savory snack.
Group II, claim(s) 1-12, drawn to a savory snack.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of Legume snack , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the references provided in the Written Opinion of the International Searching Authority. Savory snacks comprising vegetables and specially root vegetables were known as taught by IDS reference WO2009137839 A1 to Fosdick (see example 4 and example 32 where savory snacks in the form of clusters obtained by flakes and shreds of cereal and vegetables including vegetable base, carrots and tomatoes is taught. Additionally IDS reference US2008182003A1 to Baker where in paragraphs  9-10, 13, 18, 23, 28, 34-36 savory snacks with vegetable based inclusions were known in shapes including mashed and extruded shapes.Thus, savory snacks with root vegetables were known in the art as taught by prior art of record cited in the IB search report. Thus the common technical .
Restriction is required under 35 U.S.C. 121 and 372.
During a telephone conversation with Jon Birmingham on 1/12/2021 a provisional election was made with traverse to prosecute the invention of Group II, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over , Lamikanra (US 2016/0309752), hereinafter , Lamikanra, in view of Arnoff (US 2016/0192683), hereinafter Arnoff, and further in view of Karwowski (2006/0246202), hereinafter Karwowski.

Regarding claims 1-2 and 4-7, Lamikanra teaches a baked savory food composition that is essentially free of sugar syrups, the food composition (para 33 describes “food” that is “savory” and gives examples like “nutrition bars”) comprising: 
an inclusion component comprising one or more expanded inclusions (such as “puffed quinoa” described in para 41), wherein (as recited in claim 5) the one or more 
a binder component (described as “non-sweet binder composition” in para 34) comprising no more than about 20% oil by weight of the food composition, and no more than about 20% (and no more than about 15% as recited in claim 2) added sugar by weight of the food composition (amount of sugar and oil is substantially zero which follows from para 34 describes the “non-sweet binder composition” is one that “eliminates the need to add other conventional binding materials such as high calorie sugars and syrups, sugar alcohols, gums , hydrolyzed polysaccharides, solubilized fibers, fat and/or oils etc.” – see para 34), the binder component agglomerating (such as “aggregation of food ingredients” described in para 38) the inclusion component and other components, 
Although Laimkanra teaches the use of a root vegetable in the baked savory food composition (para 36 describes use of “tubers, roots” and mentions “tapioca root) and vegetable components (para 41), Lamikanra does not teach it as a shredded component; i.e. does not teach “a shredded component comprising shredded root vegetable, the shredded component included in an amount of at least about 20% by weight of the food composition” (as recited in claim 1); and 
that the one or more expanded inclusions are included (as recited in claim 4) “in an amount of at least about 5% by weight of the food composition”, or
that the shredded component (as recited in claim 6) “further comprises at least about 2% shredded coconut by weight of the food composition”; or 
that the shredded component is (as recited in claim 7) “included in a dehydrated form”.  
that the binder component (as recited in claim 1) is “comprising no more than about 30% flour by weight of the food composition”.

Arnoff teaches a similar food composition stressing the need for gluten-free food product (para 6), wherein the food product comprises a shredded component comprising shredded root vegetable (para 39 describes “shredding a root vegetable”; also see para 38) and combining it with shredded coconut in dehydrated form (para 40; In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. The ordinary artisan would have been motivated to modify Lamikanra at least for the purpose of including components for achieving specific nutritional efficacy such as shredded root vegetable in combination with shredded dry coconut that are known to be allergen free (para 6 of Arnoff) and avoiding use of ingredients with allergens such as flour (which may have gluten; also see Lamikanra para 25) and employ them in the recited relative quantities to achieve a target nutritional content or taste preferece for the food composition (para 56 of Arnoff) .

	Note that claim 1 and all it’s dependent claims are product claims, but it has recited therein process limitations (such as “essentially free of sugar syrups”). This is because the recitation “essentially free of sugar syrups” describes use of an ingredient (such as “syrup”) during manufacturing but the final product does not have sugar in the form of syrup. As such claim 1 is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Regarding claim 3, Lamikanra teaches the food composition of claim 1, wherein the binder component may be included in an amount of that is 5 to 20% of the total ingredient weight (para 41), which reads on “no more than about 60% by weight of the food composition”. 

Regarding claim 9, Lamikanra teaches the food composition of claim 1, wherein at least a portion of the shreds and at least a portion of the one or more expanded inclusion 

Regarding claim 12, all limitations have been address in claims 1, 2, 4 and 6. Whereas the claim percentage of various ingredients is not identical, the ranges overlap and hence the rationale of the rejection is the sam; for example,  the limitation “5% to about 15% expanded inclusions by weight” is substantially similar (although not identical) to that in claim 4 and hence the rationale for the rejection is the same.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lamikanra, Arnoff and Karwowski, as applied to claim 1 above, and further in view of Froseth (US 2003/0091697), hereinafter Froseth.

Regarding claim 8, Lamikanra teaches substantially the claimed food composition of claim 1, but does not specifically teach that the food composition has “a density of no more than about 0.80 g/cc”. Froseth teaches that the final product such as a cereal bar can have a lower or higher density (para 116, especially last sentence) and also that bulk density of such food products after compression may be about 0.45 to 0.55 g/cc (see para 102, especially last sentence). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of invention to modify Lamikanra so that the food composition has a target density, such as of no more than about 0.80 g/cc. The ordinary artisan would have been motivated to modify Lamikanra at least for the purpose achieving typical density of a food bar type product (para 102 of Froseth), which allows achieving a balance between size and weight of the food bar type product as per customer preference.

Regarding claim 11, Lamikanra teaches substantially the claimed food composition of claim 1, but does not specifically teach the food composition comprising “a total porosity of at least about 30% by area of the food composition and a closed porosity of about 25% or less by area of the food composition”. However, varying porosity is a known .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lamikanra, Arnoff and Karwowski, as applied to claim 1 above, and further in view of Jump (US 2016/0128368), hereinafter Jump.

Regarding claim 10, Lamikanra teaches substantially the claimed food composition of claim 1, but does not specifically teach that the food composition has “a Brabender particle size distribution of about 5% or less by weight on a 4 mm (5 mesh) U.S.  Standard Sieve, about 30% or less by weight on a 2.36 mm (8 mesh) U.S.  Standard Sieve, at least about 25% by weight on a 1.4 mm (12 mesh) U.S.  Standard Sieve, at least about 20% by weight on a 0.85 mm (20 mesh) U.S.  Standard Sieve, and about 25% or less by weight through a 0.85 mm (20 mesh) U.S.  Standard Sieve”. However, the above is a specific method of characterizing particle size. Whereas Lamikanra teaches variation in particle size of at least some ingredients (compare Figure 1 and 6), Lamikanra does not give any other details on particles size. Jump teaches that in snack bars, the particle size of ingredients influence overall mouthfeel (para 18) – that too large a particle size can cause a grainy taste while too small a particle size creates problems in incorporating the ingredient in the product (para 18). Thus, the particle size In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. The ordinary artisan would have been motivated to modify Lamikanra at least for the purpose of achieving a target overall mouthfeel (para 18 of Jump).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792